Citation Nr: 0531300	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Whether new and material evidence to reopen the claim of 
service connection for post-traumatic stress disorder (PTSD), 
has been received.  

2.  Entitlement to an in initial compensable evaluation for 
the service-connected cholecystitis with a history of removal 
of the gallbladder.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residual scar, status post 
gallbladder removal.  



REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from January 1979 to 
August 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.

In June 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  Another hearing 
was held in June 2003 before a Hearing Officer at the RO.  

Regarding the issue of service connection for PTSD, the RO 
initially denied the veteran's claim by January 2003 rating 
decision.  The veteran filed a timely Notice of Disagreement, 
and the RO issued a Statement of the Case in February 2003.  

In April 2003, the veteran filed a Substantive Appeal, but it 
was unclear whether he intended to appeal the denial of 
service connection for PTSD or the benefits denied by a June 
2001 rating decision.  

In July 2004, the veteran again filed a claim of service 
connection for PTSD.  In a February 2005 conference report, 
the veteran's representative indicated that the veteran did 
not file a Substantive Appeal regarding the issue of 
entitlement to service connection for PTSD in April 2003 and 
had not intended to do so.  

Thus, the January 2003 rating decision is final.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2004) 
(detailing the procedures for appealing adverse RO rulings as 
well as the time limits in which to do so and the finality of 
unappealed decisions).  

In the recent adjudication, that is the April 2005 rating 
decision, the RO concluded that the veteran had failed to 
submit new and material evidence, sufficient to reopen the 
finally decided claim.  See 38 C.F.R. § 3.156 (2004).  

However, regardless of RO action, the Board is legally bound 
to decide the threshold issue of whether the evidence is new 
and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  

The Board notes that also on appeal were the issues of 
increased ratings for the service-connected bilateral ankle 
disabilities.  The veteran withdrew his appeal regarding 
these issues at his June 2005 hearing.  

By July 2004 rating decision, the RO granted service 
connection for a residual scar, status post gallbladder 
removal, evaluating it as 10 percent disabling, effective on 
September 20, 2000.  The veteran did not file a written 
Notice of Disagreement.  

However, he expressed disagreement with the initial rating 
assigned at his June 2005 hearing before the undersigned.  As 
a statement of the case on this matter has not been issued, 
additional action by the RO is required as set forth 
hereinbelow.  See Manlincon v. West, 12 Vet. App. 328 (1999).  

The issue of increased rating for the service-connected post-
operative scar is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The RO denied service connection for PTSD by January 2003 
rating decision; although he was notified of the decision by 
letter dated that month, the veteran did not file a timely 
appeal respecting that decision.  

2.  The evidence associated with the claims file subsequent 
to the January 2003 rating decision is reiterative of 
evidence previously of record and/or does not raise a 
reasonable possibility of substantiating the claim.  

3.  The service-connected history of cholecystitis with the 
removal of the gallbladder currently is shown to be 
productive of a disability picture that more nearly 
approximates one causing symptoms of mild severity.  



CONCLUSIONS OF LAW

1.  Since the final January 2003 rating decision, new and 
material evidence has not been received to reopen the claim 
of service connection for PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  

2.  The criteria for assignment of a 10 percent rating for 
the service-connected history of cholecystitis with removal 
of the gallbladder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.114 including 
Diagnostic Code 7318-7314 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  VCAA also contains provisions 
regarding the scope of notice to which those seeking VA 
benefits are entitled.  38 U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  

Further, by the July 2001, April 2002, February 2005, and 
April 2005 letters; the February 2003 and May 2005 Statements 
of the Case; and the January 2004 Supplemental Statement of 
the Case, he and his representative have been notified of the 
evidence needed to establish the benefits sought.  

He has been advised via the letters and statements of the 
case regarding the need to supply all relevant evidence in 
his possession, that VA would assist him in securing relevant 
evidence, and regarding his and VA's respective 
responsibilities as to obtaining that evidence.  

There does not appear to be any outstanding evidence that has 
not been associated with the claims file, and the veteran has 
been afforded a medical examination in connection with his 
claim of increase for cholecystitis.  

VA's statutory duty to assist a claimant in the development 
of a previously finally denied claim does not attach until 
the claim has been reopened based on the submission of new 
and material evidence.  

Once a claim is reopened, VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 38 
C.F.R. § 3.103 (2004).  As previously noted, in June 2005, 
the veteran presented testimony at a personal hearing, which 
was chaired by the undersigned.  

Consequently, the Board concludes that VA's statutory duties 
to notify and assist the veteran have been met to the extent 
mandated by applicable law and regulations.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  


Factual Background 

The service medical records reflect no psychiatric diagnoses.  
On separation, the veteran denied having depression, frequent 
trouble sleeping, excessive worry or nervous trouble in 
general.  The veteran's gallbladder was removed in service.  

The September 2000 VA records reveal a diagnosis of cocaine 
dependence as well as cannabis and alcohol abuse.  

On November 2000 VA medical examination, the examiner noted 
no organomegaly of the abdomen.  No hernias were observed.  
The veteran complained of increased flatulence.  

The examiner diagnosed a history of acute cholecystitis and 
cholelithiasis with removal of the gallbladder and common 
duct exploration in service; an abdominal incision with mild 
local tenderness and decreased sensation; and increased 
flatus that was likely due to lactose intolerance.  

The examiner opined that it was unlikely that the veteran's 
present compliant of increased flatus was related to the 
cholecystectomy that took place 20 years prior.  There were 
mild symptoms related to the incision scar.  

By June 2001 rating decision, the RO granted service 
connection for cholecystitis with a history of removal of the 
gallbladder to which it assigned a 20 percent evaluation 
effective September 20, 2000, the date of claim.  

A June 2001 psychiatric evaluation report indicated that the 
veteran's problems included substance abuse, 
childhood/adulthood trauma, homelessness, and unemployment.  
He was diagnosed with cocaine dependence, rule out 
depression, and rule out PTSD.  

The July 2001 VA medical records reflected that the veteran 
had just completed a seven-year prison sentence for second-
degree arson.  PTSD due to childhood abuse by his stepfather 
was also noted.  

In October 2001, the veteran submitted stressor information 
in support of his claim of service connection for PTSD.  He 
recounted the circumstances in which he was notified of his 
mother's death and that he had not been "the same" since 
that time.  Another stressor was being charged as absent 
without leave.  

According to the veteran, there was insufficient evidence for 
a conviction, but he was reduced in rank from E-4 to E-3.  
The veteran stated that he had dreams about this episode, 
which had also limited his employment opportunities, 
especially in law enforcement.  He listed surgery to remove 
his gallbladder in service as an additional precursor to his 
PTSD.  

In March 2002, childhood PTSD was diagnosed.

On May 2002 VA PTSD examination, the veteran described 
abandonment by his father, poverty, physical abuse by a 
stepfather, cousin, and aunt, as well as alcohol abuse by his 
mother.  At age 11, he left home.  

In-service traumas included gallbladder surgery during which 
he when he "almost died," a sledding accident while going 
down a ski slope in Germany during which he suffered a back 
injury.  

During his recovery from an ankle injury, he reported putting 
his foot up at the guard shack.  He was caught and confined 
to his quarters.  He left for a few hours and was charged 
with AWOL.  As a result, he was confined to his quarters for 
one month, lost one month's pay, and was demoted.  He also 
reported a car accident while serving in Germany.  

Additional traumas included an abusive childhood and a prison 
riot.  The veteran complained of having intrusive thoughts of 
many of these incidents.  The veteran complained of feelings 
of worthlessness.  

The examiner diagnosed PTSD, alcohol dependence in early full 
remission, cocaine dependence in early full remission, and 
cannabis dependence in early full remission.  

By January 2003 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of the RO's 
decision by letter dated that month.  He initiated but did 
not perfect a timely appeal, and the January 2003 rating 
decision became final.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.1103 (2004).  

At a June 2003 hearing at the RO, the veteran testified that 
his diet was restricted due to gallbladder removal in 
service.  He could not eat bell peppers and had to watch out 
for cucumbers.  He also could not eat pasta sauces or pizza, 
and grapefruit and other acidic foods were also ill advised.  
He complained of "gas" and loose stools.  He also had to 
make frequent trips to the toilet.  The veteran indicated 
that nobody came to see him while he was hospitalized for 
gallbladder surgery in Germany and that "messed with his 
head."  He thought he was dying when lying in the hospital.  

On October 2003 VA medical examination, the veteran 
complained of having intermittent but chronic indigestion 
with pain on food intake and increased bowel movements.  

Objectively, his bowel sounds were normal.  Bilirubin was 
normal, and alkaline phosphate was also normal.  The examiner 
diagnosed cholecystitis status post gallbladder removal with 
surgical scar.  The bilirubin profile was normal.  

His complaints of heartburn were noted not to be related to 
gallbladder disease or subsequent surgery.  Rather, it was 
related to unrelated gastroasophageal reflux disease (GERD).  
The veteran's complaints of increased bowel movement were as 
likely as not related to his service-connected condition but 
were mild and not significantly impairing.  

A February 2005 VA progress notes reflected psychiatric 
treatment and a diagnosis of cocaine dependence in remission.  

In June 2005, the veteran testified at a hearing.  He 
recounted the "deuce-and-a-half incident" in which he 
witnessed an accident victim while serving in Germany.  The 
victim died because the deuce-and-a-half ran over his head.  

The veteran asserted that he still relived the event when 
seeing similar incidents on television.  The veteran 
described the second stressor, also when stationed in 
Germany, as an incident in which an intoxicated serviceman 
was struck by a taxi outside the base.  

Both occurrences took place in the spring or summer of 1982.  
He also indicated that he was disturbed by the fact that 
nobody came to visit him in the hospital during his 
gallbladder removal operation in service.  

As to the gallbladder, the veteran testified that he suffered 
from flatulence and a need to eliminate soon after eating.  


New and Material Evidence: PTSD 

By January 2003 rating decision, the RO denied the veteran's 
claim of service connection for PTSD.  The veteran did not 
perfect his appeal, timely or otherwise, and the rating 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  

As is the case here, for claims received after August 29, 
2001, "new and material" means existing evidence not 
previously submitted to agency decision makers and that 
evidence by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge v. West, 155 F.3d 1056, 1363 (Fed. Cir. 1998).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  

The Board observes that the evidence submitted since the 
January 2003 rating decision includes testimony presented at 
the June 2003 and February 2005 hearings and February 2005 VA 
progress notes reflecting a diagnosis of cocaine dependence 
in remission.  

This evidence is new, because it became associated with the 
record only after the RO issued its January 2003 rating 
decision.  

The evidence, however, is not new and material within the 
scope of applicable law and regulations.  The evidence is 
reiterative of evidence already of record in that the hearing 
testimony constitutes a regarding-recitation of alleged PTSD-
inducing stressors.  

The most recent medical evidence does not serve to establish 
a diagnosis of PTSD due to any event or incident of the 
veteran's period of active.  Thus, the new evidence does not 
contribute to a more complete picture of the nature or origin 
of the veteran's claimed disability.  

Indeed, a reasonable possibility of substantiating the claim 
has not been raised by the new evidence.  The Board notes 
that a presently diagnosed disability is necessary for the 
granting of service connection.  See e.g. Degmetich v. Brown, 
104 F.3d 1328 (1997).  

For the foregoing reasons, the evidence received since 
January 2003 is not new and material.  See Hodge, 155 F.3d at 
1363.  See also 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As the evidence received since the RO's January 2003 rating 
decision is not new and material, the claim of service 
connection for PTSD cannot be reopened.  


Increased Rating: Cholecystitis 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

The veteran's service-connected cholecystitis has been rated 
by the RO under the provisions of Diagnostic Code 7318-7314.  
Id., 38 C.F.R. § 4.114.  

Under Diagnostic Code 7314, severe cholecystitis with 
frequent attacks of gallbladder colic is evaluated as 30 
percent disabling.  Moderate cholecystitis with gallbladder 
dyspepsia confirmed by X-ray technique, and with infrequent 
attacks (not over two or three a year) of gallbladder colic, 
with or without jaundice is evaluated as 10 percent 
disabling.  Mild cholecystitis is evaluated as zero percent 
disabling.  38 C.F.R. § 4.114, Diagnostic Code 7314.  

According to the October 2003 VA examination report, the only 
symptom that was perhaps related to the veteran's service-
connected cholecystitis was increased bowel movements, and 
this symptoms, according to the examiner, was not 
significantly impairing.  Thus, under the foregoing criteria, 
and compensation evaluation is not warranted.  Id.  

The Board notes that the November 2000 examiner suggested 
that flatulence could be associated with the veteran's 
service-connected disability.  There is no indication that 
this symptom is anything greater than mild.  Such symptoms, 
therefore, would not warrant a compensable evaluation under 
the above criteria.  Id.  

The Board notes that symptoms of which the veteran complained 
such as heartburn are related to GERD and not to the 
veteran's service-connected cholecystitis.  

Under Diagnostic Code 7318, removal of the gall bladder with 
no residual symptoms will be rated as no percent disabling.  
Mild residual symptoms will be rated as 10 percent disabling 
and severe symptoms will be assigned a 30 percent disability 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7318.  

Under Diagnostic Code 7318, the Board finds the service-
connected disability picture to more nearly approximate one 
manifested by removal of the gallbladder with mild symptoms.  
As stated hereinabove, the residuals of gallbladder removal 
include increased bowel movements, and according to the 
October 2003 VA examiner, the symptoms were mildly disabling.  
The criteria for a 10 percent rating under Diagnostic Code 
7318, therefore, have been met.  



ORDER

As new and material evidence to reopen the claim of service 
connection for PTSD has not been presented, the appeal in 
this regard is denied.  

An increased rating of 10 percent for the service-connected 
cholecystitis by history with removal of the gallbladder is 
granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  



REMAND

The Board notes that by July 2004 rating decision, the RO 
granted service connection for a residual scar, status post 
gallbladder removal and evaluated it as 10 percent disabling, 
effective on September 20, 2000.  

At his June 2005 hearing, the veteran expressed 
dissatisfaction with the 10 percent rating assigned.  
Liberally construing the testimony, the Board finds that it 
suffices as a Notice of Disagreement with the July 2004 
rating decision.  38 C.F.R. § 20.201; see also Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  However, as a Statement of 
the Case addressing this matter has not yet been issued, 
additional action by the RO is necessary.  See Manlincon v. 
West, 12 Vet. App. 328 (1999).  

Accordingly, the case is remanded to the RO for the following 
development:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to an initial rating in 
excess of 10 percent for a residual scar, 
status post gallbladder removal.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


